DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Thorlabs, https://www.thorlabs.com/newgrouppage9.cfm?objectgroup_id=5785 12/8/15, Heffels DE102017213980, &  Akao JPWO2015/181879A1.
	
Allowable Subject Matter
Claims 12-23 are allowed.  The following is a statement of reasons for allowance:

  As to claim 12, the prior art of record, taken alone or in combination, fails to disclose or render obvious “wherein the measurement chamber is formed as an elongated hollow body open on both sides and consisting of metal, with two lateral access openings for the measurement gas; wherein the measurement detector is held on a detector block consisting of metal containing an opening; and wherein the rectangular metal block and the detector block are
interconnected via tension rods and the measurement chamber is clamped between said rectangular metal block and the detector block, in combination with the rest of the limitations of claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571) 272-2526.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MAURICE C SMITH/Examiner, Art Unit 2877